Matter of Jonathan M. (Gilda L.) (2016 NY Slip Op 03583)





Matter of Jonathan M. (Gilda L.)


2016 NY Slip Op 03583


Decided on May 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2016

Sweeny, J.P., Acosta, Manzanet-Daniels, Gische, Gesmer, JJ.


1059 1058

[*1]In re Jonathan M., A Child Under Eighteen Years of Age, etc.,
andGilda L., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Kenneth M. Tuccillo, Hastings on Hudson, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about August 13, 2014, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about June 9, 2014, which determined that the respondent mother neglected the subject child, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence that the mother's paramour, who took care of the child during the day, had inflicted excessive corporal punishment against the child, and that the mother knew or should have known about the corporal punishment but failed to take any steps to protect the child from the continued physical abuse (see Matter of Jayden R. [Jacqueline C.], 134 AD3d 638 [1st Dept 2015]).
The evidence further supports a finding of educational neglect since the child, who was demonstrating significant academic delays in all subject areas, had missed an excessive number of days of school to his detriment and his promotion seemed doubtful (see Matter of Naqi T. [Marlena S.], 129 AD3d 444, 445 [1st Dept 2015]; Matter of Teresa L. [Tina L.], 106 AD3d 1008, 1009 [2d Dept 2013]). Moreover, the mother's engagement with the school in response to its numerous outreach efforts was minimal.
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 5, 2016
DEPUTY CLERK